DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Josh Tucker on 1/6/2021.

The application has been amended as follows in the claims: 

21.	(currently amended) A method of extending a SFP-type connection on a computing device from a first location to a second, different location, the method comprising:
receiving data, via a first interface having a first SFP-type transceiver;	

transmitting the data from the second SFP-type transceiver to another interface having a third SFP-type transceiver connected to the second interface;	
sensing, with the first SFP-type transceiver, analog data indicative of operation of the first SFP-type transceiver;

converting, with the first SFP-type transceiver, analog data indicative of operation of the first SFP-type transceiver to digital data; and 
	
storing the digital data in a memory register associated with the first SFP-type transceiver, wherein the memory register is part of a set of memory registers that store at least one of the following: an alarm threshold, warning thresholds, calibration constants, diagnostic values, password values, control function codes, an optical output power, optical input power, temperature, laser bias current, or supply voltage associated with the first SFP-type transceiver.

a patch panel, the patch panel including a first SFP-type connector, wherein the patch panel is configured to electrically couple with a computing device by coupling the first SFP-type connector to a first SFP-type socket of the computing device, the first SFP-type connector being a QSFP-or-faster connector; and
a second SFP-type socket coupled to the patch panel via radio frequency coaxial (RF coaxial) connections on the patch panel, wherein the second SFP-type socket is configured to extend functionality of the first SFP-type socket of the computing device from a rear of the computing device to a front of the computing device, wherein the patch panel relays signals from the computing device to a second SFP-type connector connected to the second SFP-type socket, wherein the patch panel further comprises:  
a microcontroller configured to:
obtain configuration settings for the first SFP-type connector; and
configure connections of the first SFP-type connector based on the configuration settings; and
a transceiver connected to the first SFP-type connector, wherein the microcontroller is configured to perform operations including:
reading identifiers of a transceiver from a memory of the transceiver and sending data indicating connection status that is on a cable head of the first SFP-type connector based on the identifiers, 
detecting a fault indicating a failure of a component and, in response, sending a message to a rack controller indicating a location of the failed component;
reading a plurality of operating parameters of the transceiver from memory of the transceiver after sensing and digitizing analog values upon which the plurality of operating parameters are based,
determining a first operating parameter of the plurality of operating parameters is outside of a threshold range, and
sending an alert to the rack controller indicative of the first operating parameter being outside of the threshold range. 
38.  	(canceled) 

receiving data, via a first interface having a first SFP-type transceiver;
transmitting the data via an optical fiber to a second interface having a second SFP-type transceiver, wherein transmitting the data includes transmitting the data from a first location to a second, different location, wherein the first SFP-type transceiver transmits the data to the second SFP-type transceiver as an optical signal via the optical fiber after converting an electrical signal received from computing equipment to the optical signal; 
transmitting the data from the second SFP-type transceiver to another interface having a third SFP-type transceiver connected to the second interface;
reading, using a microcontroller associated with the first SFP-type transceiver, a plurality of operating parameters of the first SFP-type transceiver after sensing and digitizing analog values upon which the plurality of operating parameters are based;


sending, using the microcontroller, in response to the determination, an alert to a rack controller.
Allowable Subject Matter

Claims 21-24, 26-37, and 41-52 (renumbered as 1-28 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 21, 32, and 52 as amended above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183